Citation Nr: 0808017	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  04-37 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.



REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Powell, Associate Counsel




INTRODUCTION

The veteran had active service from April 1968 to January 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  In an unappealed determination dated in May 1995, the RO 
denied the appellant's claim of entitlement to service 
connection for PTSD.
 
2.  Evidence added to the record since the May 1995 RO 
determination, considered in conjunction with the record as a 
whole, is new, relates to an unestablished fact necessary to 
substantiate the appellant's claim, and raises a reasonable 
possibility of substantiating the appellant's claim.

3. The veteran served in the Republic of Vietnam, but the 
competent evidence of record does not demonstrate that he 
engaged in combat with the enemy.

4.  No credible supporting evidence establishes or verifies 
the stressors which the veteran alleges to have experienced 
in service actually occurred.

5.  The competent evidence of record fails to establish that 
the veteran has a current PTSD diagnosis based on a verified 
in-service stressor.


CONCLUSIONS OF LAW

1.  The RO's decision of May 1995, that denied the 
appellant's claim of entitlement to service connection for 
PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2007).  

2.  New and material evidence has been received and the claim 
for entitlement to service connection for PTSD, is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).  

3.  PTSD was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court issued 
a decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  
Further, in providing instruction as to what information 
would be considered "new and material", the Court indicated 
that "material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

A review of the claims file reveals that, in light of the 
Kent decision, a March 2002 AOJ VCAA notification letter sent 
to the veteran is insufficient.  Although the letter informed 
the veteran that new and material evidence could be submitted 
to reopen his claim and indicated what type of evidence would 
qualify as "new" evidence, he was not specifically informed 
of what evidence would be necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  
However, because the instant decision reopens the veteran's 
service connection claim, any deficiency with respect to 
notice regarding new and material evidence is moot and no 
harm or prejudice to the appellant has resulted.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.  

In this case, the March 2002 letter from the AOJ to the 
appellant satisfied VA's duty to notify with regard to his 
reopened claim for service connection.  The letter informed 
the veteran of what evidence was necessary to establish 
entitlement to the benefit he claimed and advised him of his 
and VA's respective duties for obtaining evidence.  He was 
told what VA had done to help his claims and what he could do 
to assist.  In addition, the appellant was asked to provide 
any evidence in his possession that pertained to his claims.  
Notably, the veteran was not informed that a disability 
rating and an effective date would be assigned in the event 
he was awarded any benefit sought.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473.  However, as this decision 
denies the veteran's reopened claim for service connection, 
any questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot.  
Therefore, the absence of notice on these elements does not 
prejudice the veteran.  

Legal Criteria and Analysis

A.  New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The veteran asserts that new and material evidence has been 
submitted to reopen his claim for service connection for 
PTSD.  The record reflects that in a May 1995 decision, the 
RO, denied the veteran's claim for service connection for 
PTSD on the basis that the veteran did not have a PTSD 
diagnosis.  The veteran appealed the decision, but later 
withdrew his appeal.  As such, the May 1995 decision became 
final.  38 U.S.C.A. § 7105.  A petition to reopen the claim 
was received in 2002.

The evidence received since the final May 1995 RO decision 
includes a 1997 VA examination report in which the examiner 
diagnosed the veteran with PTSD.  The evidence also includes 
VA outpatient treatment records dated from 2002 to 2004 that 
reflect that the veteran has been diagnosed with PTSD.  The 
evidence received since the May 1995 RO decision also 
includes service personnel records showing that the veteran 
participated in various campaigns while serving in Vietnam, 
including the Tet 69 Counteroffensive, the Vietnam Summer-
Fall 1969 Campaign, the Vietnam Winter-Spring 1970 Campaign, 
the Sanctuary Counteroffensive, and the Vietnam 
Counteroffensive Phase VII. 

The aforementioned evidence is new because it was not of 
record at the time of the prior final RO denial in May 1995.  
Further, this evidence relates to an unestablished fact 
necessary to substantiate the claim (i.e., whether or not the 
veteran has PTSD that is related to his Vietnam service) and 
was not previously considered.  As such, the newly submitted 
evidence is not cumulative or redundant and when considered 
in conjunction with the record as a whole, raises a 
reasonable possibility of substantiating the veteran's claim.  
The Board also notes that supplemental service department 
reports (here, the previously unreviewed service personnel 
records) require reopening of the claim when they constitute 
new and material evidence as defined in 38 C.F.R. § 3.156(a).  
Accordingly, the Board concludes that the evidence received 
subsequent to the May 1995 RO denial, considered in 
conjunction with the record as a whole, is new and material 
and the claim for entitlement to service connection for PTSD 
is reopened.

B.  Service Connection

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  
Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (1994).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b); 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat- related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The veteran asserts that service connection is warranted for 
PTSD.  With respect to his in-service stressors, the veteran 
reported that while in Vietnam he had to load and unload 
wounded soldiers, handle dead bodies, fire his weapon at the 
enemy, and was subjected to rocket attacks.

However, after a review of the record, the Board concludes 
that there is no evidence that establishes that the veteran 
engaged in combat with the enemy.  In this regard, the 
veteran's personnel records reflect that he served in Vietnam 
from March 1967 to October 1970.  His service personnel 
records also reflect that the veteran participated in Vietnam 
campaigns, including the Tet 69 Counteroffensive, the Vietnam 
Summer-Fall 1969 Campaign, the Vietnam Winter-Spring 1970 
Campaign, the Sanctuary Counteroffensive, and the Vietnam 
Counteroffensive Phase VII.   However, such records do not 
demonstrate that the veteran was actually involved in any 
combat.  Indeed, in an August 1994 VA outpatient treatment 
record, the veteran reported that there was "no shooting, no 
combat."  Likewise, on VA examination in April 1995, the 
veteran reported that he did not have combat experience.  
Similarly, on VA examination in October 1997, the veteran 
again reported that he did not participate in any combat.  
Moreover, although the record reflects that the veteran 
received the Vietnam Service Medal with one Silver Star and 
the Vietnam Campaign Medal, there is no evidence that such 
medals/ribbons were awarded for combat and/ or valor.  
Moreover, the record does not reflect that the veteran was 
awarded any other award or decoration indicative of combat-
related service.  Thus, the Board finds that the evidence of 
record is not sufficient to conclude that the veteran engaged 
in combat activity with the enemy.

Additionally, there is no evidence that the veteran, whose 
principal duty was that of a cook and/or medical supply 
specialist, was ever exposed to, or handled dead bodies while 
in service.  Indeed, information provided by the U.S. Army 
and Joint Services Records Research Center (JSRRC) pertaining 
to descriptions of military occupational specialist, does not 
show that the duties of a food service specialist included 
assisting with wounded soldiers and/ or handling dead bodies.  
The Board also finds that the veteran has not provided any 
independent evidence that could corroborate his statements as 
to the occurrence of the claimed stressors.  Other than the 
veteran's testimony regarding the occurrence of the 
aforementioned stressors, the claims folder does not contain 
any additional evidence of their actual happening.  
Therefore, the Board finds that other than the veteran's 
testimony regarding the occurrence of the aforementioned non-
combat related stressors, the claims folder does not contain 
any objective evidence of their actual occurrence.  The 
veteran's uncorroborated testimony is not sufficient to 
verify the stressor.  Cohen v. Brown, 10 Vet. App. 128, at 
146-47 (1997).  

Moreover, with respect to a current PTSD diagnosis, although 
the record demonstrates that the veteran has been diagnosed 
with, and sought treatment for PTSD since 1994, the competent 
clinical evidence of record does not relate such diagnosis to 
the veteran's service.  Indeed, the examiner from the 
veteran's October 1997 and December 1997 VA examinations, 
after an evaluation of the veteran and a review of his claims 
file, opined that such PTSD was due to a June 1997 automobile 
accident in which the veteran had been involved.  He further 
indicated that he was unable to determine if the veteran had 
PTSD prior to his VA report because during the examination, 
the veteran was preoccupied with the auto accident and he did 
not recall anything about his PTSD prior to the accident.

The Board observes that in January 2003, a VA examiner, Dr. 
J. C. N., diagnosed the veteran with PTSD and indicated that 
such condition was apparently service-connected.  However, in 
rendering such diagnosis, Dr. J. C. N., indicated that he did 
not have any details of the veteran's stressor.  The same 
examiner, in April 2003, again diagnosed the veteran with 
PTSD, which he again indicated was service connected.  In 
rendering this diagnosis Dr.  J. C. N. did note that "there 
was documentation of that [the veteran] has worked in Vietnam 
which was of loading dead and wounded people from helicopters 
which apparently was not he had no training to do this."  In 
weighing the probative value of such evidence, the Board 
finds that it is based on an unsupported factual premise.  In 
this case, as noted above, the evidence of record does not 
demonstrate that the veteran was ever exposed to combat and 
there is no evidence that the veteran's MOS as a cook and/or 
medical supply specialist would have caused him to handle 
dead bodies.  Thus, as the Board has found that there has not 
been verification of an in-service stressor, the Board finds 
that such evidence is not competent, probative evidence, as 
it has not been shown to have been based on a verified 
military stressor.  See Grover v. West, 12 Vet. App. 109, 112 
(1999); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
Accordingly, the Board finds that the competent evidence of 
record fails to establish a current PTSD diagnosis related to 
the veteran's active military service.  

In conclusion, because the veteran has not provided any 
evidence of combat with the enemy or any independent evidence 
that could corroborate his statements as to the occurrence of 
the claimed stressors, the Board concludes that the veteran 
has not established the occurrence of a verifiable in-service 
stressor.  Moreover, consideration of the circumstances of 
the veteran's service in Vietnam, pursuant to 38 U.S.C. 
§ 1154(a) does not provide a basis to conclude the reported 
stressors actually occurred.  Additionally, the Board finds 
that the competent evidence of record fails to establish a 
current PTSD diagnosis related to the veteran's active 
military service.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
veteran has PTSD that is related to his active military 
service.  Thus, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.




	(CONTINUED ON NEXT PAGE)




ORDER

1.  As new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for PTSD, the 
appeal, to this extent, is granted.

2.  Entitlement to service connection for PTSD is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


